DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that Brown and Malcolm references do not disclose first particles and second particles of intumescent material in the gel seal with both the particles of intumescent material with different expatiation ratios.
Examiner notes that the first particles of intumescent material (Malcolm – first particles of Sodium Silicate, Col 3, lines 46 – 56) and second particles of intumescent material interspersed (second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) are interspersed within seal material (Brown 20, fig 1A) with both the particles of intumescent material with different expatiation ratios (Malcolm Col 3, lines 46 – 56 - first intumescent material and second intumescent material, with different coefficients of thermal expansion).
Election/Restrictions
Newly submitted claims 2, 10 and 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 10 and 11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. PG Pub # 20130187337) in view of Malcolm (U.S. Patent # 4636538).

Regarding claim 1, Brown discloses an apparatus that seals a filter (12, fig 1A or 1B) to a base (18, fig 1A or 1B) and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire (Para 0031), comprising:

a seal housing between the filter and the base (16 between 12 and 18, fig 1A or 1B), 
a seal unit in said housing (22 in 16, fig 1A or 1B) wherein said seal unit is a combination seal unit that includes a seal material (22 includes 20, fig 1A or 1B),
wherein said seal housing is positioned relative to the filter and the base (22 relative to 12 and 18, fig 1A).

Brown does not disclose particles of intumescent material interspersed within said seal material.
However, Malcolm teaches first particles of intumescent material (first particles containing ‘Sodium Silicate’, Col 3, lines 46 - 56), wherein said first particles of intumescent material undergo a chemical change when exposed to the heat at a first temperature (Col 5, lines 46 - 56– heating the gasket resulting in expansion of Sodium Silicate at a lower temperature, that is chemical change of expansion, Col 3 Lines 46 – 56).
second particles of intumescent material interspersed (second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) wherein said second particles of intumescent material undergo a chemical change seal material and said second particles of intumescent material interspersed within said seal material are of different expatiation ratios (Malcolm Col 3, lines 46 – 56 - first intumescent material and second intumescent material, with different coefficients of thermal expansion).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to intersperse particles of intumescent material of Malcolm in the sealing material of Brown, to provide two different stages of expansion of the intumescent material in the seal material in the event of heat (Malcolm Col 3, lines 46 – 56).
The combination of Brown and Malcolm discloses the first particles of intumescent material (Malcolm – first particles of Sodium Silicate, Col 3, lines 46 – 56) and second particles of intumescent material interspersed (second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44) interspersed within said seal material (Brown 20, fig 1A) to seal the filter to the base and will continue to seal in the event of hot air or fire (Malcolm – first particles of intumescent material in the event of heat, Col 3, lines 46 – 56).

Regarding claim 3, the combination of Brown and Malcolm discloses an apparatus 
that seals a filter to a base and will continue to seal the filter to the base when exposed to heat in the event of hot air or fire, comprising:
a seal housing between the filter and the base;
a seal unit in said housing wherein said seal unit is a combination seal unit that includes a seal material wherein said seal material is a gel material (Brown - 22 has gel seal material 20, fig 1A or 1B);
first particles of intumescent material interspersed within said gel seal material wherein said first particles of intumescent material undergo a chemical change when exposed to the heat at a first temperature (Malcolm – first particles of Sodium Silicate, Col 3, lines 46 – 56 with in gel seal material 20, fig 1A or 1B of Brown), and
second particles of intumescent material interspersed within said gel seal material (Malcolm - second particles containing amino resin, ammonium phosphate, carbonific and spumific, Col 1, lines 36 –44 within Brown gel seal 20, fig 1A or 1B) located below said first particles of intumescent material (Malcolm – second particles below first particles of Sodium Silicate, Col 3, lines 46 – 56) wherein said second particles of intumescent material undergo a chemical change when exposed to the heat at a second temperature that is lower than said first temperature (Malcolm – first material with expansion at a lower temperature is lower than the second material with expansion at a higher temperature, Col 3, lines 46 – 56),
 particles of intumescent material interspersed within said gel seal material and said second particles of intumescent material interspersed within said gel seal material are of different expatiation ratios (Malcolm – first intumescent material and second intumescent material, with different coefficients of thermal expansion, Col 3, lines 46 – 56),
wherein said seal unit is positioned relative to the filter and the base to seal the filter to the base and will continue to seal in the event of hot air or fire (See rejection to claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675